Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 05/22/2021 for application number 15/340,201. 

Response to Amendments
3.	The Amendment filed 05/22/2021 has been entered. Claims 1, 8, 9, and 16 have been amended. Claims 1-3 and 6-22 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that the cited references, whether taken alone or in the combinations, do not disclose or otherwise render obvious each and every limitation of amended claims 1, 9, and 16.
5.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Marcek, is applied.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The newly added recitation of “automatically associating the properties defining the data structure received in the first user interface with the multiple values” within claim 1, 9, and 16 appears to constitute new matter. Applicant cited support in paragraphs, [0100], [0123]-[0130], [0133], and Figs. 5A, 5C of the originally filed application. However, the Examiner was unable to find, any support for “automatically associating the properties defining the data structure received in the first user interface with the multiple values”. As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.

Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-2, 6-7, 9-10, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (U.S. Patent Application Pub. No. US 20090006466 A1) in view of Weinberg (U.S. Patent Application Pub. No. US 20100131570 A1) and further in view of Marcek et al. (U.S. Patent Application Pub. No. US 20090125830 A1).

	Claim 1: Ellis teaches a computer-implemented method of a spreadsheet, comprising:
(i.e. a user may enter extensible values within one or more of the cells within spreadsheet 208; para. [0031]), the multiple values organized according to a data structure (i.e. to represent a value within the spreadsheet may be represented by a data structure called an OPER. The following is an exemplary representation of the OPER that may include an extensible value data type:
struct { tag: {Error, Number, Text}, value: union { ...error value representation..., ... number representation..., .. text representation }, extensibleValue: *ExtensibleValue } OPER);
	identifying the data structure for the multiple values based on determining a first data structure type for a first set of values and second data structure type for a second subset of values (i.e. fig. 1, For example, drop down menu 140 shows a menu for adding an extensible value 142 and editing an extensible value 144. According to another embodiment, the user may select another UI element, such as a dropdown, to choose from a list of available extensible data types to assist in populating the cell and/or formula; para. [0027]);
receiving, properties defining the data structure for the compound object based on the first and second data structure types (i.e. fig. 3, an extensible value type is defined by a user, display characteristic for the extensible value type are defined. The display characteristics define how the extensible value should be displayed within a cell and how the extensible value is viewed and edited; para. [0042-0054]);
creating the compound object for storing the multiple values in the spreadsheet cell based on the properties defining the data structure (i.e. fig. 3, the extensible value type definitions and supporting functions are incorporated into the spreadsheet application. The functions are included within the application such that they may be accessed in the same manner as the base functions. According to one embodiment, the definitions may be incorporated into a table and accessed when invoked; para. [0042-0054]);
populating the compound object with the multiple values via a second user interface in the card view (i.e. fig. 5, Cell E4 of the spreadsheet illustrates an extensible value that relates to an array. The display of the array extensible value has been defined by the DisplayYourself( ) method such that is shows the fact that the extensible value is an array as well as a representative value of the array; para. [0070]);
associating the properties defining the data structure received in the first user interface with the multiple values (i.e. fig. 3, an extensible value type is defined by a user, display characteristic for the extensible value type are defined. The display characteristics define how the extensible value should be displayed within a cell and how the extensible value is viewed and edited; para. [0042-0054]); and
associating the compound object (i.e. fig. 5, Cell E4 of the spreadsheet illustrates an extensible value that relates to an array. The display of the array extensible value has been defined by the DisplayYourself( ) method such that is shows the fact that the extensible value is an array as well as a representative value of the array; para. [0070]) with the spreadsheet cell (i.e. FIG. 5 illustrates the display, viewing, and editing of extensible values. As the number of extensible values that may be defined and utilized within a spreadsheet is unlimited; para. [0066]).
Ellis does not explicitly teach a second subset of values in the first set; receiving, via a user interface, properties for the object based on the first and second data; automatically associating the properties defining the data structure.
However, Weinberg teaches identifying the data structure for the multiple values based on determining a first data structure type for a first set of values and second data structure type for a second subset of values in the first set (i.e. fig. 6, using the Tuple structures and methods of one or more embodiments of the invention, Address, Contact, and Phone data may be gathered into nested Tuples. Exemplary Customers Table 400 of FIG. 6 contains Address Tuple Field 610. Address Tuple Instance 620, a “work” type, may contain the business address of the customer. Address Tuple Instance 620 contains a nested Tuple field, Contact Tuple Field 630; para. [0066]); receiving, via a first user interface, properties defining the data structure for the compound object based on the first and second data structure types (i.e. figs. 8, 9, Within Record Detail tab 910, Name row 911 hold the value “Work Shirt,” Category row 912 holds the value “shirt,” Color row 913 holds the values of “white; black; grey,” Size row 914 holds values of “small; medium; large,” and Style row 915 holds the values of “crew; v-neck.” Contact row 916 and Address row 917 are also presented. Popup Window 920 provides detail regarding the Product Attribute Tuple Rows 921 and 922. For example, Product Attribute Tuple Row 921 represents a shirt having Type “v-neck,” Color “black,” and Size “medium.”; para. [0083-0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ellis to include the feature of Weinberg. One would have been motivated to make this modification because it provides an efficient way for managing the data record. 
However, Marcek teaches automatically associating the properties defining the data structure received in the first user interface with multiple values (i.e. figs. 1, 8, if the user imports a spreadsheet of contact information, the individual fields that make up an entire address can be imported into the subfields that are within a compound address field. The user can select a choose button 110 to save the new table template which the user has selected and optionally populated with imported data; para. [0027, 0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ellis and Weinberg to include the feature of Marcek. One would have been motivated to make this modification because it allows the user to create a table which is already populated with commonly used single and/or compound fields associated with different applications.

Claim 2: Ellis, Weinberg, and Marcek teach the method of claim 1. Ellis further teaches comprising: receiving a selection of the first or second data structure type; and displaying an input field for receiving the selection of the first or second data structure type (i.e. fig. 1, Spreadsheet program 10 may also include user interface elements to interact with the extensible value types. For example, drop down menu 140 shows a menu for adding an extensible value 142 and editing an extensible value 144. According to another embodiment, the user may select another UI element, such as a dropdown, to choose from a list of available extensible data types to assist in populating the cell and/or formula; para. [0027]).

Claim 6: Ellis, Weinberg, and Marcek teach the method of claim 1. Ellis further teaches wherein the multiple values comprise one or more of: a string; a number; a graph; a chart; or an error (i.e. string, number, error value, graph and chart; para. [0014, 0027]).

Claim 7: Ellis, Weinberg, and Marcek teach the method of claim 1. Ellis further teaches comprising receiving the multiple values in one of: a formula bar; and the user interface (i.e. the spreadsheet application 10 is configured to receive user input. For example, a user enters item data into a spreadsheet via a graphical user interface. The user input can be a single value, an extensible value, item data, item metadata, function information, cube function information, or other data; para. [0025]).

Claim 9: Ellis teaches a system comprising:
at least one processing unit (i.e. central processing unit 5 (“CPU”); para. [0019]); and
at least one memory storing computer executable instructions that, when executed by the at least one processing unit (i.e.  system memory 7, including a random access memory 9 (“RAM”) and a read-only memory (“ROM”) 11, and a system bus 12 that couples the memory to the CPU ; para. [0019]), cause the system to perform operations comprising:
receiving a selection to create a compound object for storing multiple values in a spreadsheet cell (i.e. a user may enter extensible values within one or more of the cells within spreadsheet 208; para. [0031]), the multiple values organized according to a data structure (i.e. to represent a value within the spreadsheet may be represented by a data structure called an OPER. The following is an exemplary representation of the OPER that may include an extensible value data type:
struct { tag: {Error, Number, Text}, value: union { ...error value representation..., ... number representation..., .. text representation }, extensibleValue: *ExtensibleValue } OPER);
identifying the data structure for the multiple values based on determining a first data structure type for a first set of values and second data structure type for a second subset of values (i.e. fig. 1, For example, drop down menu 140 shows a menu for adding an extensible value 142 and editing an extensible value 144. According to another embodiment, the user may select another UI element, such as a dropdown, to choose from a list of available extensible data types to assist in populating the cell and/or formula; para. [0027]);
receiving, properties defining the data structure for the compound object based on the first and second data structure types (i.e. fig. 3, an extensible value type is defined by a user, display characteristic for the extensible value type are defined. The display characteristics define how the extensible value should be displayed within a cell and how the extensible value is viewed and edited; para. [0042-0054]);
creating the compound object storing the multiple values in the spreadsheet cell based on the properties defining the data structure (i.e. fig. 3, the extensible value type definitions and supporting functions are incorporated into the spreadsheet application. The functions are included within the application such that they may be accessed in the same manner as the base functions. According to one embodiment, the definitions may be incorporated into a table and accessed when invoked; para. [0042-0054]);
populating the compound object with the multiple values via a second user interface in the card view (i.e. fig. 5, Cell E4 of the spreadsheet illustrates an extensible value that relates to an array. The display of the array extensible value has been defined by the DisplayYourself( ) method such that is shows the fact that the extensible value is an array as well as a representative value of the array; para. [0070]);
associating the properties defining the data structure received in the first user interface with the multiple values (i.e. fig. 3, an extensible value type is defined by a user, display characteristic for the extensible value type are defined. The display characteristics define how the extensible value should be displayed within a cell and how the extensible value is viewed and edited; para. [0042-0054]); and
associating the compound object (i.e. fig. 5, Cell E4 of the spreadsheet illustrates an extensible value that relates to an array. The display of the array extensible value has been defined by the DisplayYourself( ) method such that is shows the fact that the extensible value is an array as well as a representative value of the array; para. [0070]) with the spreadsheet cell (i.e. FIG. 5 illustrates the display, viewing, and editing of extensible values. As the number of extensible values that may be defined and utilized within a spreadsheet is unlimited; para. [0066]).
Ellis does not explicitly teach a second subset of values in the first set; receiving, via a user interface, properties for the object based on the first and second data; automatically associating the properties defining the data structure.
However, Weinberg teaches identifying the data structure for the multiple values based on determining a first data structure type for a first set of values and second data structure type for a second subset of values in the first set (i.e. fig. 6, using the Tuple structures and methods of one or more embodiments of the invention, Address, Contact, and Phone data may be gathered into nested Tuples. Exemplary Customers Table 400 of FIG. 6 contains Address Tuple Field 610. Address Tuple Instance 620, a “work” type, may contain the business address of the customer. Address Tuple Instance 620 contains a nested Tuple field, Contact Tuple Field 630; para. [0066]); receiving, via a first user interface in a card view, properties defining the data structure for the compound object based on the first and second data structure types (i.e. figs. 8, 9, Within Record Detail tab 910, Name row 911 hold the value “Work Shirt,” Category row 912 holds the value “shirt,” Color row 913 holds the values of “white; black; grey,” Size row 914 holds values of “small; medium; large,” and Style row 915 holds the values of “crew; v-neck.” Contact row 916 and Address row 917 are also presented. Popup Window 920 provides detail regarding the Product Attribute Tuple Rows 921 and 922. For example, Product Attribute Tuple Row 921 represents a shirt having Type “v-neck,” Color “black,” and Size “medium.”; para. [0083-0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ellis to include the feature of Weinberg. One would have been motivated to make this modification because it provides an efficient way for managing the data record. 
However, Marcek teaches automatically associating the properties defining the data structure received in the first user interface with multiple values (i.e. figs. 1, 8, if the user imports a spreadsheet of contact information, the individual fields that make up an entire address can be imported into the subfields that are within a compound address field. The user can select a choose button 110 to save the new table template which the user has selected and optionally populated with imported data; para. [0027, 0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ellis and Weinberg to include the feature of Marcek. One would have been motivated to make this modification because it allows the user to create a table which is already populated with commonly used single and/or compound fields associated with different applications.

Claim 10: Ellis, Weinberg, and Marcek teach the system of claim 9. Ellis further teaches comprising: determining that a value is a nested value based at least in part on a schema defining the value (i.e. Function table 224 may also include a data type table that includes a list of the supported data types, including both the base data types and the defined extensible data types; para. [0033]).
Ellis does not explicitly teach a value in the first set of values is a nested value.
However, Weinberg further teaches determining that a value in the first set of values is a nested value based at least in part on a schema defining the value (i.e. figs. 8, 9, Within Record Detail tab 910, Name row 911 hold the value “Work Shirt,” Category row 912 holds the value “shirt,” Color row 913 holds the values of “white; black; grey,” Size row 914 holds values of “small; medium; large,” and Style row 915 holds the values of “crew; v-neck.” Contact row 916 and Address row 917 are also presented. Popup Window 920 provides detail regarding the Product Attribute Tuple Rows 921 and 922. For example, Product Attribute Tuple Row 921 represents a shirt having Type “v-neck,” Color “black,” and Size “medium.”; para. [0083-0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ellis and Marcek to include the feature of Weinberg. One would have been motivated to make this modification because it provides an efficient way for managing the data record. 

Claim 11: Ellis, Weinberg, and Marcek teach the system of claim 10. Ellis does not explicitly teach wherein the schema has a syntax indicating that the value is a nested value.
However, Weinberg further teaches wherein the schema has a syntax indicating that the value is a nested value (i.e. fig. 7, Tuples may be understood as a form of “data type” that may be used to instantiate structures that support the creation of nested records highlighting the relationship between parent records and child Tuple sub-records; para. [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ellis and Marcek to include the feature of Weinberg. One would have been motivated to make this modification because it provides an efficient way for managing the data record. 

Claim 12: Ellis, Weinberg, and Marcek teach the system of claim 10. Ellis does not explicitly teach determining that the nested value comprises a first nested value and a second nested value.
However, Weinberg teaches determining that the nested value comprises a first nested value and a second nested value (i.e. fig. 6, nested tuples; para. [0066-0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ellis and Marcek to include the feature of Weinberg. One would have been motivated to make this modification because it provides an efficient way for managing the data record. 

Claim 13: Ellis, Weinberg, and Marcek teach the system of claim 12. Ellis does not explicitly teach wherein the second nested value are organized according to a structural definition.
However, Weinberg further teaches wherein the first nested value and the second nested value are organized in according to a structural definition of the first data structure type and the second data structure type (i.e. fig. 6, structures instantiated from those types for defining database objects under the guidance of the concepts of the one or more embodiments of the invention. Because Tuple may be structured as a “type” Tuples are both reusable and editable, as Tuple instantiation is governed by a specific but abstract definition; para. [0050]).


Claim 14: Ellis, Weinberg, and Marcek teach the system of claim 13. Ellis further teaches wherein the structural definition is one of predefined and user defined (i.e. the defined extensible data types; para. [0033]).
However, Weinberg also further teaches wherein the structural definition is one of predefined and user defined (i.e. to Tuples may be defined once and reused multiple times in multiple places in a database schema, as a “data type” may be reused in a structured programming language, or as a “class” may be reused in an object-oriented programming language; para. [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ellis and Marcek to include the feature of Weinberg. One would have been motivated to make this modification because it provides an efficient way for managing the data record. 

Claim 15: Ellis, Weinberg, and Marcek teach the system of claim 9. Ellis further teaches wherein the compound object is created based on a schema associated with a structural definition of the first data structure and the second data structure type (i.e. Function table 224 may also include a data type table that includes a list of the supported data types, including both the base data types and the defined extensible data types; para. [0033]).

Claim 16: Ellis teaches a computer-implemented method of a spreadsheet, comprising:
receiving a selection of a spreadsheet cell (i.e. fig. 5, when cell E4 is selected, a pop up viewer displays the array 540. Once the array 540 is displayed the user may manipulate the array as desired; para. [0070]) associated with a compound object (i.e. FIG. 5 illustrates the display, viewing, and editing of extensible values; para. [0066]) having a data structure of a first data structure (i.e. fig. 1, For example, drop down menu 140 shows a menu for adding an extensible value 142 and editing an extensible value 144. According to another embodiment, the user may select another UI element, such as a dropdown, to choose from a list of available extensible data types to assist in populating the cell and/or formula; para. [0027]), wherein the compound object stores multiple values in the spreadsheet cell (i.e. a user may enter extensible values within one or more of the cells within spreadsheet 208; para. [0031]), and the first data structure type is associated with a first set of values of the multiple values and the second data structure is associated with a second subset of values (i.e. fig. 1, For example, drop down menu 140 shows a menu for adding an extensible value 142 and editing an extensible value 144. According to another embodiment, the user may select another UI element, such as a dropdown, to choose from a list of available extensible data types to assist in populating the cell and/or formula; para. [0027]);
	launching a card view of the compound object based on the first and second data structure types (i.e. fig. 5, Cell E4 of the spreadsheet illustrates an extensible value that relates to an array. The display of the array extensible value has been defined by the DisplayYourself( ) method such that is shows the fact that the extensible value is an array as well as a representative value of the array; para. [0070]), the card view providing a first user interface for manipulating one or more properties of values associated with the compound object (i.e. the developer defined the representative value to be the sum or the values that are contained within the array. When cell E4 is selected, a pop up viewer displays the array 540. Once the array 540 is displayed the user may manipulate the array as desired; para. [0070]);
	receiving a change to a value provided in the card view via the second user interface (i.e. the developer defined the representative value to be the sum or the values that are contained within the array. When cell E4 is selected, a pop up viewer displays the array 540. Once the array 540 is displayed the user may manipulate the array as desired; para. [0070]); and
	storing the changed value in the compound object (i.e. an extensible value may be a value that is contained within the same storage locations as used to store base values or may be a value that is stored in other storage locations; para. [0018]).

	However, Weinberg teaches the first data structure type is associated with a first set of values of the multiple values and the second data structure type is associated with a second subset of values in the first set (i.e. fig. 6, using the Tuple structures and methods of one or more embodiments of the invention, Address, Contact, and Phone data may be gathered into nested Tuples. Exemplary Customers Table 400 of FIG. 6 contains Address Tuple Field 610. Address Tuple Instance 620, a “work” type, may contain the business address of the customer. Address Tuple Instance 620 contains a nested Tuple field, Contact Tuple Field 630; para. [0066]); launching a card view of the compound object based on the first and second data structure types, the card view providing a first user interface for manipulating one or more properties of the first and second data structure types and a second user interface for receiving the multiple values associated with the compound object; receiving a change to a value provided in the card view (i.e. figs. 8, 9, Within Record Detail tab 910, Name row 911 hold the value “Work Shirt,” Category row 912 holds the value “shirt,” Color row 913 holds the values of “white; black; grey,” Size row 914 holds values of “small; medium; large,” and Style row 915 holds the values of “crew; v-neck.” Contact row 916 and Address row 917 are also presented. Popup Window 920 provides detail regarding the Product Attribute Tuple Rows 921 and 922. For example, Product Attribute Tuple Row 921 represents a shirt having Type “v-neck,” Color “black,” and Size “medium.”; para. [0083-0085]); and storing the changed value in the compound object (i.e. Where Table Definition 520 exists, Table Instance 540 may be created as storage for that data. Table Instance 540 may include one or more records (relations) that include instantiations of Tuple Field Instance 560 of type Tuple Field Definition 530; para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ellis to include the feature of Weinberg. One would have been motivated to make this modification because it provides an efficient way for managing the data record. 
(i.e. fig. 2, both single entity fields and compound fields can be available to the user within the selection box 202 (e.g., using a scroll bar 204). Any number of field types can be available for selection within the selection box 202. An information box 206 provides the user with a description of the field type presently highlighted within the selection box 202; para. [0028]) with the changed value (i.e. FIG. 6 is a screenshot 600 of an implementation of a GUI displaying a data entry form populated with fields. The screenshot 600 is labeled “Friends” within the presentation pane 506. For example, the friends source 504 (e.g., database table) may have been selected from the source pane 502; para. [0041, 0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ellis and Weinberg to include the feature of Marcek. One would have been motivated to make this modification because it allows the user to create a table which is already populated with commonly used single and/or compound fields associated with different applications.

Claim 17: Ellis, Weinberg, and Marcek teach the method of claim 16. Ellis further teaches wherein the card view is launched in response to receiving the selection of the spreadsheet cell (i.e. fig. 5, when cell E4 is selected, a pop up viewer displays the array 540. Once the array 540 is displayed the user may manipulate the array as desired; para. [0070]).

Claim 18: Ellis, Weinberg, and Marcek teach the method of claim 16. Ellis further teaches further comprising: in response to receiving the change, changing a formula definition of the compound object corresponding to the change (i.e. fig. 5, when cell E4 is selected, a pop up viewer displays the array 540. Once the array 540 is displayed the user may manipulate the array as desired; para. [0070]).

Claim 19: Ellis, Weinberg, and Marcek teach the method of claim 16. Ellis further teaches comprising: receiving a new field and a new value corresponding to the new field i.e. fig. 5, when cell E4 is selected, a pop up viewer displays the array 540. Once the array 540 is displayed the user may manipulate the array as desired; para. [0070]); and storing the new field and the new value in the compound object (i.e. an extensible value may be a value that is contained within the same storage locations as used to store base values or may be a value that is stored in other storage locations; para. [0018]).

Claim 20: Ellis, Weinberg, and Marcek teach the method of claim 16. Ellis further teaches wherein receiving the new field and the new value changes a formula definition of the compound object (i.e. at least one formula within the spreadsheet includes an extensible value as one of its parameters. The formula may call a function that has been developed specifically for the extensible value data type and/or the formula may call a function that is expecting a different value type. In order for a formula to produce a result that does not understand the extensible value data type, a definition is provided to cast the extensible value data type to one of the supported data types for the function; para. [0058]).

Claim 21: Ellis, Weinberg, and Marcek teach the method of claim 1. Ellis further teaches wherein the first data structure type and the second data structure type are mutually different (i.e. extensible value types for complex numbers, matrices, vectors, and the like; para. [0042, 0051]).

Claim 22: Ellis, Weinberg, and Marcek teach the method of claim 1. Ellis further teaches wherein the first or second data structure type includes at least one of a record, a vector, a matrix, a table, or an array (i.e. fig. 5, array; para. [0070, 0042]).

9.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (U.S. Patent Application Pub. No. US 20090006466 A1) in view of Weinberg (U.S. Patent Application Pub. No. US 20100131570 A1) and further in view of Marcek et al. (U.S. Patent Application Pub. No. US 20090125830A A1) and further in view of Gur et al. (U.S. Patent Application Pub. No. US 20090044090 A1).

Claim 3: Ellis, Weinberg, and Marcek teach the method of claim 2. Ellis and Weinberg do not explicitly teach receiving a partial entry.
	However, Gur teaches wherein receiving the selection of the first or second data structure type comprises receiving a partial entry corresponding to the first or second data structure type (i.e. FIG. 2C illustrates an embodiment of the auto-completion of a column name. In the given example, the characters “Sa” are entered into a formula being entered into a cell of table 206 of sheet 202. The auto-completion feature is provided starting with the third character of the name being entered; para. [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ellis, Weinberg, and Marcek to include the feature of Gur. One would have been motivated to make this modification because it provides an efficient method for auto-completion feature as taught by Gur (para. [0050]).

Claim 8: Ellis, Weinberg, and Marcek teach the method of claim 3. Ellis and Weinberg do not explicitly teach wherein the second user interface includes a guide display that prompts a user to provide the multiple values.
However, Gur teaches wherein the second user interface includes a guide display that prompts a user to provide the multiple values according to a schema of a structural definition of the first or second data structure type (i.e. FIG. 2C illustrates an embodiment of the auto-completion of a column name. In the given example, the characters “Sa” are entered into a formula being entered into a cell of table 206 of sheet 202. The auto-completion feature is provided starting with the third character of the name being entered; para. [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ellis, Weinberg, and Marcek to include the feature of Gur. One would have been motivated to make this modification because it provides an efficient method for auto-completion feature as taught by Gur (para. [0050]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Kondaji et al. (Pub. No. US 20150161529 A1), event-management system 170 may generate a vector, a matrix, a sparse matrix, or other suitable data structure indicating the value of each attribute in the attribute list that is associated with the event listing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173